MEMORANDUM **
Ted Moss appeals pro se the district court’s summary judgment of his age discrimination action and the district court’s order denying his motion for sanctions. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s decision to grant summary judgment. Weiner v. San Diego County, 210 F.3d 1025, 1028 (9th Cir.2000). We review for abuse of discretion a district court’s denial of sanctions. Ingham v. United *557States, 167 F.3d 1240, 1246 (9th Cir.1999). We affirm.
Because defendant Neill did not ask Moss about his age until after Moss’ termination from O’Day Consultants, the district court did not err in granting summary judgment of Moss’ Age Discrimination in Employment Act claim. See Wallis v. J.R. Simplot Co., 26 F.3d 885, 889 (9th Cir.1994).
Because defendant Neill had authority to negotiate for Technipower during an Early Neutral Evaluation Conference, the district court did not abuse its discretion in denying Moss’ motion for sanctions against Neill and his attorney. See Larez v. Holcomb, 16 F.3d 1513, 1521 (9th Cir.1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.